RALPH B. GUY, Jr., Circuit Judge,
dissenting.
This petition for review of a National Highway Traffic Safety Administration (Safety Administration) rulemaking action requires us to examine the extension of an existing safety standard governing steering control rearward displacement to vehicles with a gross vehicle weight rating of 10,000 pounds or less and an unloaded weight of 4,001 to 5,500 pounds. Compare 49 C.F.R. § 571.204(S4.1) (1989) (standard applicable to vehicles weighing “4,000 pounds or less”) with id. § 571.204(S4.2) (standard applicable to vehicles weighing “5,500 pounds or less”). Our task is to ascertain whether the Safety Administration’s action conflicts with the National Traffic and Motor Vehicle Safety Act (Safety Act), 15 U.S.C. § 1381, et seq. Because I believe that the safety standard extension under analysis is “practicable” within the meaning of 15 U.S.C. §§ 1392(a) and (f)(3), I dissent from the majority’s decision to *1159remand this matter for further rulemaking proceedings.
Petitioner, National Truck Equipment Association (NTEA), characterizes as “impracticable” the extension of Safety Standard No. 204, 49 C.F.R. § 571.204 (1989), to vehicles weighing 4,001 to 5,500 pounds. See 49 C.F.R. § 571.204(S4.2). In Chrysler Corp. v. Department of Transportation, 515 F.2d 1053 (6th Cir.1975), we explained that “the [Safety Act] practicability requirement was designed primarily to prevent the [Safety Administration] from establishing mandatory safety standards that are economically or technologically infeasible.” Id. at 1060 (collecting cases). As the majority notes, petitioner apparently concedes that the five-inch steering control rearward displacement limit of Safety Standard No. 204 cannot be viewed as impracticable. Instead, petitioner claims that the testing procedure prescribed in Safety Standard No. 204 makes compliance by final stage manufacturers of specialized vehicles “impracticable.”
The Safety Administration readily acknowledges that “the overwhelming majority of final stage manufacturers do not have the engineering or financial resources to conduct dynamic [crash] testing of the vehicles they have completed[.]” 54 Fed. Reg. 24,345 (1989). However, the Safety Administration points out that compliance need not involve crash testing by final stage manufacturers. See id. Instead, final stage manufacturers may build and certify their finished products within the specifications set by the sources of their chassis, see 49 C.F.R. §§ 567.5(c)(7)(i) & (ii) (1989), thereby avoiding all potential responsibility for certification in conformity with testing requirements. See 52 Fed. Reg. 44,897 (1987); see also 54 Fed.Reg. 24,345. Alternatively, final stage manufacturers may use either heavier or higher-rated chassis in their production processes to bypass testing under Safety Standard No. 204. See 52 Fed.Reg. 44,897; see also 54 Fed.Reg. 24,345-24,346. These options, in my view, adequately satisfy the “practicability” requirement of 15 U.S.C. § 1392(a).
According to the majority, the use of a heavier or higher-rated chassis is “not a real option” because it would compel final stage manufacturers “to limit the choice of the customer, who ordinarily requests a particular type of chassis to perform a particular type of job.” This argument concerning potential loss of business is unpersuasive in light of Safety Standard No. 204’s nearly universal application to vehicles in the 4,001 to 5,500-pound weight range with a gross vehicle weight rating of 10,000 pounds or less. See 49 C.F.R. § 571.204(S2) (excluding only “walk-in vans”). Extension of the safety standard will simply require customers to adjust their orders to meet the regulatory demands of the industry. More importantly, customer preference alone cannot justify waiving basic safety standards. Rather, market demand must be constrained and, in fact, driven by such standards. Cf. Chrysler Corp. v. Department of Transp., 472 F.2d 659, 671 (6th Cir.1972) (“The explicit purpose of the [Safety] Act ... is to enable the Federal government to impel automobile manufacturers to develop and apply new technology to the task of improving the safety design of automobiles as readily as possible.” (Footnote omitted)). In sum, I disagree with the majority’s conclusion that the option involving use of a heavier or higher-rated chassis “vitiates the purpose of the [Safety] Administration.” The Safety Administration logically reasoned that extending Safety Standard No. 204 would encourage the production and use of safer, i.e., larger and more stable, specialty vehicles.* In a case such as this where several seemingly viable options are available to manufacturers, I am unwilling to second-guess the “practicability” determination of an agency charged with the responsibility of studying and developing safety standards through an involved fact-finding process.

 The Safety Administration has indicated that the extension of Safety Standard No. 204 to vehicles weighing 4,001 to 5,500 pounds “annually will reduce an estimated 12 to 23 fatalities and 146 to 275 serious injuries_” See 52 Fed.Reg. 44,897.